      Case 1:19-cv-10720-LGS-BCM Document 130 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               12/7/20
DAVIDSON HENAO, et al.,
             Plaintiffs,                             19-CV-10720 (BCM)
        -against-                                    ORDER
PARTS AUTHORITY, INC., et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

        In a letter-motion dated November 24, 2020 (Dkt. No. 125), defendants requested leave to

file a motion to dismiss the Third Amended Complaint for lack of personal jurisdiction, improper

venue, insufficient service of process, and failure to state a claim. They also proposed a briefing

schedule. (Id.) By Order dated December 4, 2020, Judge Schofield granted defendants' request and

set a briefing schedule. (Dkt. No. 128.)

        In their November 24 letter-motion, defendants also requested a stay of discovery pending

Judge Schofield's decision on their motion to dismiss. (Dkt. No. 125 at 2.) The request for a stay is

within the scope of my reference. The parties shall be prepared to discuss the stay request at the

status conference scheduled for December 9, 2020.

Dated: New York, New York
       December 7, 2020
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
